 PROB 12C                                                                             Report Date: February 27, 2020
(6/16)

                                       United States District Court                                   FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                             Feb 27, 2020
                                        Eastern District of Washington                           SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Hermino Garcia Rojas                      Case Number: 0980 2:10CR02120-MKD-1
 Address of Offender:                         Yakima, Washington 98901
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Mary K. Dimke, U.S. Magistrate Judge
 Date of Original Sentence: November 17, 2011
 Original Offense:          Distribution of a Controlled Substance, 21 U.S.C. § 841(a)(1)
 Original Sentence:         Prison - 120 months              Type of Supervision: Supervised Release
                            TSR - 96 months

 Revocation Sentence:       Prison - 12 months
 January 15, 2019           TSR - 84 months
 Asst. U.S. Attorney:       Thomas J. Hanlon                 Date Supervision Commenced: December 27, 2019
 Defense Attorney:          Paul Shelton                     Date Supervision Expires: December 26, 2026


                                           PETITIONING THE COURT

To incorporate alleged violations with the violations previously reported to the Court on January 15, 28, and
February 24, 2020.

The probation officer believes the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            9           Special Condition #2: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Rojas is alleged to have consumed methamphetamine and
                        marijuana on or about February 24, 2020.

                        On January 2, 2020, supervised release conditions were reviewed and signed by Mr. Rojas,
                        acknowledging his understanding of special condition number 2, which requires him to
                        abstain from using illegal controlled substances.
Prob12C
Re: Rojas, Hermino Garcia
February 27, 2020
Page 2

                On February 26, 2020, this officer contacted Mr. Rojas at the Yakima County Jail. During
                the contact, Mr. Rojas admitted to consuming methamphetamine and marijuana on or about
                February 24, 2020. Mr. Rojas signed a drug use admission form admitting to consuming
                methamphetamine and marijuana.

          10    Special Condition #3: You must not enter into or remain in any establishment where
                alcohol is the primary item of sale. You must abstain from alcohol and must submit to
                urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than
                6 tests per month, in order to confirm continued abstinence from this substance.

                Supporting Evidence: Mr. Rojas is alleged to have consumed alcohol on or about February
                24, 2020.

                On January 2, 2020, supervised release conditions were reviewed and signed by Mr. Rojas,
                acknowledging his understanding of special condition 3, which requires him to abstain from
                consuming alcohol.

                On February 26, 2020, this officer contacted Mr. Rojas at the Yakima County Jail. During
                the contact, Mr. Rojas admitted to consuming alcohol on or about February 24, 2020. Mr.
                Rojas signed a drug use admission form admitting to consuming alcohol.

          11    Standard Condition #8: You must not communicate or interact with someone you know
                is engaged in criminal activity. If you know someone has been convicted of a felony, you
                must not knowingly communicate or interact with that person without first getting the
                permission of the probation officer.

                Supporting Evidence: Mr. Rojas is alleged to have interacted with Amanda L. Clark, a
                known felon, on February 26, 2020.

                On January 2, 2020, supervised release conditions were reviewed and signed by Mr. Rojas,
                acknowledging his understanding of standard condition 8, which requires him to not
                communicate or interact with someone who has been convicted of a felony.

                On February 14, 2020, this officer informed Mr. Rojas he may not associate with Amanda
                L. Clark. This officer showed Mr. Rojas a photo of Ms. Clark and informed Mr. Rojas that
                she had an active warrant. Mr. Rojas acknowledged he knows who Ms. Clark is, and
                understood he was not allowed to associate with her.

                On February 26, 2020, Mr. Rojas and Amanda L. Clark were arrested together at Ms. Clark’s
                residence, 408 South 4th Street, Apartment B, in Yakima, Washington. Mr. Rojas did not
                have permission to be with Ms. Clark.
Prob12C
Re: Rojas, Hermino Garcia
February 27, 2020
Page 3

The U.S. Probation Office respectfully recommends the Court incorporate the alleged violations with violations
previously reported to the Court.

                                       I declare under penalty of perjury that the foregoing is true and correct.
                                                         Executed on:     February 27, 2020
                                                                          s/Phil Casey
                                                                          Phil Casey
                                                                          U.S. Probation Officer




 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                          Signature of Judicial Officer
                                                                          2/27/2020

                                                                          Date
